                                         FILED
                                                                    d \-~-- fCo cp ,~r-)
                                      IN CLERK'S OFFICE
                                  U.S. DISTRICT COURT E.O.N.Y.

                                   * APR 22 2021 *               April 22, 2021

    Dear Judge Chen,               BROOKLYN OFFICE

          I am the father of Brendan Hunt, currently on trial before you. I have been
    informed by various court personnel that due to· covid concerns, you have issued
    an order limiting occupancy of your courtroom during my son's trial to your court
    staff, lawyers on both sides, their investigators and paralegals,   as well as jurors
    and witnesses. Security personnel have interpreted your order as excluding
    everyone else, including family members such as myself, who have a greater
    personal interest in being present than some of those whom your order allows in.

           At present, your order relegates me to an "overflow" courtroom which
    provides a video and audio feed of the trial to reporters and members of the
    public. While this alternative may offer an opportunity for the press and curious
    onlookers to see and hear the trial, it is by no means a substitute for the support
    that the physical presence of a family member provides to someone in my son's
    isolated and vulnerable situation. In addition, the absence of a family member
    from a jury trial courtroom easily sends a silent, detrimental message to a jury
    that the individual on trial has no support from loved ones. Although such a
    message to my son's jury would obviously be false, it could be readily taken as
    fact since they have no idea that a family member is present to support him. I am
    sure you would not want such a false message to be sent to my son's jury.

          My understanding is that prior to becoming a judge, your legal background
    included work in the vital area of civil rights. My legal background was in criminal
    defense before I too served in the judiciary, in my case for over two decades.
    Both of our backgrounds taught us that one of the most basic civil rights that an
    individual in this country possesses is the right to a fair public trial. I believe that
    an order preventing me from being present in the same courtroom in which my
·   son's trial is being conducted denies him that basic civil right. I am therefore
    requesting that an arrangement be made so that I may be permitted to attend my
    son's trial in person.
